Citation Nr: 0122939	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-15 831	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an effective date earlier than May 29, 1990, 
for an award of special monthly compensation.



REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1969.

The issue currently on appeal arises from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which, among other things, 
granted the veteran an effective date of May 29, 1990, for 
entitlement to special monthly compensation.

The veteran timely filed a notice of disagreement (NOD) to 
the rating decision.  However, the RO did not issue a 
statement of the case (SOC) with regard to the veteran's 
disagreement with the effective date of his award for special 
monthly compensation.  In March 2000, the Board addressed two 
issues which had been perfected for appeal but did not 
address the issue of the effective date of the veteran's 
award for special monthly compensation.  The veteran 
subsequently appealed the March 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

While the case was pending before the Court, the veteran's 
attorney and the Office of General Counsel for VA, on behalf 
of the Secretary, filed a joint motion for partial remand to 
the Board.  The parties requested the Court to enter an order 
remanding the case to the Board so that it could in turn 
remand the case back to the RO for issuance of a SOC in 
regard to the issue of an earlier effective date for the 
award of special monthly compensation.  The Court granted 
this motion in a January 2001 Order, and vacated the Board's 
March 2000 decision to the extent that it did not address the 
effective date of the veteran's award for special monthly 
compensation.  The case was subsequently returned to the 
Board.

The Board, in its March 2000 decision, remanded the issue of 
entitlement to a rating in excess of 10 percent for a low 
back disorder to the RO for additional development.  This 
issue is once again referred to the RO for compliance with 
the Board's remand directives.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 46520 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Since the case must be remanded to the RO for the issuance of 
a SOC in regard to the issue of an earlier effective date for 
special monthly compensation, the RO should also considered 
whether any additional notification or development action is 
required as to this issue under the VCAA and the implementing 
regulations.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied. 

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an effective date prior to April 29, 
1990, for an award of special monthly 
compensation.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a SOC as 
to this issue.  The SOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  The veteran should be 
advised that he must timely file a 
substantive appeal if he wishes the Board 
to consider this matter.  An appropriate 
period of time should be allowed for 
response.

This issue should be prepared for review by the Board if, and 
only if, the veteran completes his appeal as to this issue by 
filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

